Citation Nr: 1614123	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  10-36 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a bilateral foot disability, to include pes planus and plantar fasciitis.

3.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD).

4.  Entitlement to an initial rating greater than 10 percent for status post cubital tunnel decompression with scar.

5.  Entitlement to service connection for calcium buildup deposits in the heart.

6.  Entitlement to service connection for a chronic tear of the right knee.

7.  Entitlement to service connection for a left knee disability.

8.  Entitlement to service connection for a recurrent left inguinal hernia.

9.  Entitlement to service connection for a right elbow disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978, and from January 1981 to December 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of that hearing is associated with the claims file.

During his February 2016 hearing, the Veteran presented testimony regarding the issue of entitlement to service connection for a back disability.  Review of the record reflects that the Veteran filed a claim for entitlement to service connection for a back disability in October 2008, at the same time that he filed the claims which are currently on appeal before the Board.  However, the RO did not adjudicate the issue of entitlement to service connection for a back disability in the June 2009 rating decision which is currently on appeal.  The issue of entitlement to service connection for a back disability was not adjudicated by the RO until June 2011, when the RO issued a rating decision denying service connection for a back disability.  Review of the claims file does not show that the Veteran filed a timely notice of disagreement to the denial of that issue in the June 2011 rating decision.  38 C.F.R. § 20.302(a) (2015).  Accordingly, as a timely appeal of the denial of entitlement to service connection for a back disability was not perfected, the Board does not have jurisdiction over that issue.  

Nevertheless, the Board accepts the Veteran's testimony during the February 2016 hearing as a claim to reopen the issue of entitlement to service connection for a back disability.  As this claim to reopen has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

As the evidence demonstrates varying symptoms and diagnoses associated with the Veteran's claimed fallen arches and residuals of an h. pylori infection, the Board has re-characterized the issues as service connection for a bilateral foot disorder and service connection for a gastrointestinal disorder, respectively, to ensure that adequate development and consideration is given to the symptoms for which the Veteran seeks service connection, regardless of the precise diagnosis.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v Shinseki, 23 Vet. App 15 (2009).

At his February 2016 hearing, the Veteran submitted additional evidence with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2015).

The issues of entitlement to service connection for a cervical spine disability, entitlement to service connection for a bilateral foot disability, and entitlement to service connection for a gastrointestinal disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

On February 16, 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to an increased rating for status post cubital tunnel decompression with scar; entitlement to service connection for calcium buildup deposits in the heart; entitlement to service connection for chronic tear of the right knee; entitlement to service connection for a left knee disorder; entitlement to service connection for left recurrent inguinal hernia; and entitlement to service connection for a right elbow disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issues of entitlement to an increased rating for status post cubital tunnel decompression with scar; entitlement to service connection for calcium buildup deposits in the heart; entitlement to service connection for chronic tear of the right knee; entitlement to service connection for a left knee disorder; entitlement to service connection for left recurrent inguinal hernia; and entitlement to service connection for a right elbow disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

By a June 2009 rating decision, the RO granted service connection for status post cubital tunnel decompression with scar and assigned a 10 percent disability rating, effective January 1, 2009, and denied the Veteran's claims for entitlement to service connection for calcium buildup deposits in the heart; chronic tear of the right knee; left knee disorder; left recurrent inguinal hernia; a right elbow disorder; a cervical spine disorder; a bilateral foot disorder; and a gastrointestinal disorder.  In April 2010, the Veteran filed a notice of disagreement to the June 2009 rating decision, and in September 2010, he perfected his appeal of these issues.  However, during a February 2016 hearing before the Board, the Veteran withdrew his appeal as to the issues of entitlement to an increased rating for status post cubital tunnel decompression with scar; entitlement to service connection for calcium buildup deposits in the heart; entitlement to service connection for chronic tear of the right knee; entitlement to service connection for a left knee disorder; entitlement to service connection for left recurrent inguinal hernia; and entitlement to service connection for a right elbow disorder.  He did not withdraw his appeal of the issues of entitlement to service connection for a cervical spine disability, entitlement to service connection for a bilateral foot disorder, or entitlement to service connection for a gastrointestinal disorder.  With no allegation of error of fact or law remaining before the Board as to the issues of entitlement to an increased rating for status post cubital tunnel decompression with scar; entitlement to service connection for calcium buildup deposits in the heart; entitlement to service connection for chronic tear of the right knee; entitlement to service connection for a left knee disorder; entitlement to service connection for left recurrent inguinal hernia; and entitlement to service connection for a right elbow disorder, the Board does not have jurisdiction to review those issues, and they are dismissed.


ORDER

The appeal as to the issues of entitlement to an increased rating for status post cubital tunnel decompression with scar; entitlement to service connection for calcium buildup deposits in the heart; entitlement to service connection for chronic tear of the right knee; entitlement to service connection for a left knee disorder; entitlement to service connection for left recurrent inguinal hernia; and entitlement to service connection for a right elbow disorder is dismissed.


REMAND

The Veteran seeks service connection for a cervical spine disability, a bilateral foot disorder, and a gastrointestinal disorder.  The Veteran was provided with a VA examination addressing these claimed disabilities in December 2008; however, the Board does not find the examination provided to be adequate in this case.  

Specifically, the December 2008 VA examiner concluded that there was no pathology regarding the claimed cervical spine disability, bilateral foot disability, or gastrointestinal disorder to render a diagnosis.  In accordance with the findings of the December 2008 VA examiner, the RO denied service connection based upon the conclusion that there was no diagnosis of a cervical spine disability, a bilateral foot disorder, or a gastrointestinal disorder.  However, the examination findings do not clearly support the VA examiner's conclusions.  In that regard, X-rays of the cervical spine were conducted, which revealed degenerative disc disease of the cervical spine.  Similarly, X-rays of the feet showed pes planus.  The VA examiner seems to have brushed these findings aside with no significant discussion, noting that there was no diagnosis to the Veteran's claimed condition of falling arches because there was "no clinical correlation for the x-ray notations above, which are incorrect" and that the degenerative disc disease of the cervical spine did not warrant a diagnosis of a cervical spine disability as the X-rays "show typical age-related change with no clinical correlation or significance."  In the absence of any supporting explanation for these conclusions, the Board does not find the VA examiner's diagnoses to be adequately supported by the evidence.

Moreover, it does not appear that the VA examiner considered the Veteran's service treatment records which document numerous and repeated reports of cervical spine pain, bilateral foot pain, and gastrointestinal symptoms.  In that regard, the May 2008 separation examination reflects a diagnosis of GERD and neck pain.  A June 2006 upper GI showed significant gastroesophageal reflux and acute ulcer.  There are numerous diagnoses of dyspepsia and GERD, and the treatment records note prescriptions for Prilosec.  Also, the Veteran was given arch supports for his feet during service.

Further, in contrast to the December 2008 examination findings, the post-service medical evidence reveals diagnoses of and treatment for plantar fasciitis.  Additionally, a July 2014 magnetic resonance imaging scan (MRI) of the cervical spine shows canal stenosis and disc bulging at C5-C6 and C6-C7.  The post-service treatment records also note diagnoses of cervicalgia and facet syndrome.  Although there is no clear diagnosis of a gastrointestinal disorder after service, the post-service treatment records show continued complaints of gastrointestinal symptoms, along with prescriptions for medication.  Lastly, the Veteran has provided testimony that he has experienced the symptoms of his cervical spine disorder, bilateral foot disorder, and gastrointestinal disorder consistently since service discharge.

In light of the above findings as well as the inadequacies in the December 2008 VA examination, the Board concludes that the Veteran should be provided with new VA examinations to determine the existence and etiology of his claimed disorders.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for new VA examinations, conducted by the appropriate VA physician, to determine the nature and etiology of any cervical spine disability, bilateral foot disability, and gastrointestinal disability found.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with each examination.  All necessary special studies or tests must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements and testimony of record, the medical evidence including all service treatment records and post-service medical records, and a discussion of each, the examiners must provide the following opinions:

(a) Is it at least as likely as not (50 percent probability or greater) that any diagnosed cervical spine disability, to include degenerative disc disease, bulging discs, spondylosis, cervicalgia, or facet syndrome, is related to the Veteran's active duty service?

(b) Is it at least as likely as not that any diagnosed gastrointestinal disability, to include GERD and ulcer, is related to the Veteran's active duty service?

(c) Is it at least as likely as not that any diagnosed bilateral foot disorder, to include plantar fasciitis or pes planus, is related to the Veteran's active duty service?

In providing the requested opinions, the examiners must consider the Veteran's lay statements and testimony, to include his reports of in-service symptomatology and the symptoms that he has experienced continuously since service discharge, and for purposes of this examination only, the Veteran's lay statements should be presumed to be credible. 

The examiners must provide a complete rationale for all conclusions reached.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

3.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and afford the Veteran and his representative an adequate opportunity to respond, prior to returning those issue to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


